 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVAN DENENBERG,                                   Case No.: 19cv2063-MMA (NLS)
12                                      Plaintiff,
                                                         SCHEDULING ORDER
13   v.                                                  REGULATING DISCOVERY
                                                         AND OTHER PRE-TRIAL
14   CITIBANK, N.A.; and DOES 1-10,
                                                         PROCEEDINGS
     inclusive,
15
                                     Defendants.
16
17
           Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
18
     held on January 21, 2020. After consulting with the attorneys of record for the parties
19
     and being advised of the status of the case, and good cause appearing, IT IS HEREBY
20
     ORDERED:
21
           1.     Any motion to join other parties, to amend the pleadings, or to file additional
22
     pleadings must be filed by March 20, 2020.
23
           2.     All fact discovery must be completed by all parties by July 31, 2020.
24
     “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
25
     Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
26
     of time in advance of the cut-off date, so that it may be completed by the cut-off date,
27
     taking into account the times for service, notice and response as set forth in the Federal
28

                                                     1
                                                                                19cv2063-MMA (NLS)
 1   Rules of Civil Procedure. Counsel must promptly and in good faith meet and confer
 2   with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
 3   Court expects counsel to make every effort to resolve all disputes without court
 4   intervention through the meet and confer process. If the parties reach an impasse on any
 5   discovery issue, counsel must file an appropriate motion within the time limit and
 6   procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
 7   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
 8   order of the court, no stipulation continuing or altering this requirement will be
 9   recognized by the court.
10         3.     The parties must designate their respective experts in writing by August 28,
11   2020. The parties must identify any person who may be used at trial to present evidence
12   pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
13   retained experts. The date for exchange of rebuttal experts must be by September 30,
14   2020. The written designations must include the name, address and telephone number of
15   the expert and a reasonable summary of the testimony the expert is expected to provide.
16   The list must also include the normal rates the expert charges for deposition and trial
17   testimony.
18         4.     By August 28, 2020, each party must comply with the disclosure provisions
19   in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
20   requirement applies to all persons retained or specially employed to provide expert
21   testimony, or whose duties as an employee of the party regularly involve the giving of
22   expert testimony. Except as provided in the paragraph below, any party that fails to
23   make these disclosures will not, absent substantial justification, be permitted to use
24   evidence or testimony not disclosed at any hearing or at the time of trial. In
25   addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
26         5.     Any party must supplement its disclosure regarding contradictory or rebuttal
27   evidence under Fed. R. Civ. P. 26(a)(2)(D) by September 30, 2020.
28         6.     All expert discovery must be completed by all parties by October 30, 2020.

                                                  2
                                                                               19cv2063-MMA (NLS)
 1   The parties must comply with the same procedures set forth in the paragraph governing
 2   fact discovery.
 3          7.      Failure to comply with this section or any other discovery order of the court
 4   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
 5   the introduction of experts or other designated matters in evidence.
 6          8.      All dispositive pretrial motions, including motions for summary judgment
 7   and motions addressing Daubert issues, must be filed by November 30, 2020.1 Counsel
 8   for the moving party must obtain a motion hearing date from Judge Anello’s law clerk.
 9   The period of time between the date you request a motion date and the hearing date may
10   vary from one district judge to another. Please plan accordingly. Failure to make a
11   timely request for a motion date may result in the motion not being heard.
12          9.      If appropriate, following the filing of an order ruling on a motion for
13   summary judgment or other dispositive pretrial motion, or in the event no such motion is
14   filed, after the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will
15   issue a pretrial scheduling order setting a pretrial conference, trial date, and all related
16   pretrial deadlines. The parties must review and be familiar with Judge Anello’s Civil
17   Chambers Rules, which provide additional information regarding pretrial scheduling.
18          10.     A Mandatory Settlement Conference will be conducted on February 16,
19   2021 at 2:30 p.m. in the chambers of Magistrate Judge Nita L. Stormes. Counsel or any
20   party representing himself or herself must submit confidential settlement briefs directly to
21   the magistrate judge’s chambers by February 8, 2021. All parties are ordered to read
22   and fully comply with the Chambers Rules of the assigned Magistrate Judge.
23          11.     A post trial settlement conference before a magistrate judge may be held
24   within 30 days of verdict in the case.
25          12.     The dates and times set forth herein will not be modified except for good
26
27
     1
       This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28   in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         3
                                                                                           19cv2063-MMA (NLS)
 1   cause shown.
 2         13.    Briefs or memoranda in support of or in opposition to any pending motion
 3   must not exceed twenty-five (25) pages in length without leave of a district court judge.
 4   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
 5   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
 6   and a table of authorities cited.
 7         14.    Plaintiff’s counsel must serve a copy of this order on all parties that enter
 8   this case hereafter.
 9         IT IS SO ORDERED.
10   Dated: January 21, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 19cv2063-MMA (NLS)
